OPINION — AG — COPIES OF THE FINDINGS AND CONCLUSIONS OF THE COUNCIL ON JUDICIAL COMPLAINTS WHICH CHARGE A MEMBER OF THE JUDICIARY WITH ONE OF THE GROUNDS FOR REMOVAL SPECIFIED IN ARTICLE VII(A), SECTION (ARTICLE VII, SECTION 1) OF THE OKLAHOMA CONSTITUTION, OR 20 O.S. 1978 Supp., 1404 [20-1404], OR OTHERWISE CHARGE SUCH MEMBER OF THE JUDICIARY WITH WILLFUL MISCONDUCT OR MALFEASANCE WOULD NOT BE PUBLIC RECORDS UNDER 51 O.S. 1971 24 [51-24], BUT WOULD RATHER BE SUBJECT TO THE SECRECY REQUIREMENTS SET FORTH IN 20 O.S. 1978 Supp., 1658 [20-1658], AND 22 O.S. 1971 346 [22-346] . IN THOSE INSTANCES WHERE THE FINDINGS AND CONCLUSIONS OF THE COUNCIL ON JUDICIAL COMPLAINTS DO NOT CHARGE A MEMBER OF THE JUDICIARY WITH ON THE THE GROUNDS FOR REMOVAL OR OTHERWISE CHARGE SUCH MEMBER WITH WILLFUL MISCONDUCT OR MALFEASANCE, COPIES OF SUCH FINDINGS AND CONCLUSIONS CAN, IN THE DISCRETION OF THE COUNCIL ON JUDICIAL COMPLAINTS, BE MADE PUBLIC. (PUBLIC RECORDS, PUBLIC INSPECTION) (GERALD E. WEIS)